DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/31/2022 in which Applicant lists claims 1-52, 54-55, 57 and 73 as being cancelled, claims 56, 59-61, 63 and 68-69 as being withdrawn, claims 64, 67 and 70-71 as being withdrawn-currently amended, claims 58, 62, 65 and 72 as being previously presented, claims 53 and 66 as being currently amended, and claims 74-75 as being new. It is interpreted by the examiner that claims 53, 56, 58-72 and 74-75 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 1/31/2022 are accepted. The rejections of the claims made under 35 USC 112(a) and 112(b) and cited in the office action mailed 8/30/2021 are hereby withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10409043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The double patenting rejections set forth in the office action mailed 8/30/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 13-15 of the remarks, filed 1/31/2022, with respect to the 102(a)(1) and 102(a)(2) rejections of the claims in view of Kurioka et al. (US 2012/0019925 A1, of record) have been fully considered and are persuasive. Specifically, the argument on page 13 of the remarks that claim 53 has been amended to incorporate the allowable limitations of claim 57 is persuasive; the arguments on page 14 of the remarks that claim 66 has been amended to include the limitations that the optical system comprises four lens groups, and that the third lens group includes a focusing group which is moved along an optical axis upon focusing are persuasive; the arguments on page 14 of the remarks that newly added claim 74 includes “consisting of” language so that the optical system is limited to first to fourth lens groups, and that third or fourth lens group includes a focusing group having negative refractive power are persuasive; and the argument on page 15 of the remarks that newly added claim 75 includes the allowable limitations for claims 53, 66 or 74 are is persuasive. The rejections of the claims are hereby withdrawn. 
Election/Restrictions
At least claims 53, 66, 74 and 75 are allowable. The restriction requirement among Groups I-VII and Species 1-6, as set forth in the Office action mailed on 6/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/8/2021 is fully withdrawn.  Claims 56, 59-61, 63-64 and 67-71, directed to at least one non-elected Group and/or Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mitchell W. Shapiro (31,568) on 2/3/2022.

The application has been amended as follows: 
A)	The 2nd line of claim 53 has been replaced with:
“comprising, in order from an object toward an image on an image side:”;
B)	The 2nd and 3rd lines of claim 58 have been replaced with:
“system according to claim 53, wherein the focusing group satisfies the”; and
C)	The 9th line of claim 58 has been replaced with:
“νdF denotes an Abbe number of the medium of the negative meniscus”.

Allowable Subject Matter
Claims 53, 56, 58-72 and 74-75 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/3/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872